UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1786


MARY HARRIS,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Stephanie A. Gallagher, Magistrate
Judge. (1:13-cv-02503-SAG)


Submitted:   December 22, 2014            Decided:   January 8, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Harris, Appellant Pro Se.     Craig Ormson, SOCIAL SECURITY
ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mary      Harris    appeals       the   magistrate     judge’s        order

upholding the Commissioner’s denial of Harris’ applications for

disability    benefits     and    supplemental       security     income   and      the

denial of her motion to alter or amend the judgment. ∗                       We have

reviewed     the      record     and      discern     no     reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.     Harris v. Colvin, No. 1:13-cv-02503-SAG (D. Md. filed

May 5, entered May 6, 2014; filed June 5, entered June 6, 2014).

We   dispense   with     oral    argument      because     the   facts   and      legal

contentions     are    adequately      presented     in    the   materials     before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




      ∗
        The parties consented to the jurisdiction                            of     the
magistrate judge. See 28 U.S.C. § 636(c) (2012).



                                          2